Case 2:20-cv-11659-GAD-DRG ECF No. 16-5, PageID.166 Filed 11/20/20 Page 1 of 13




                   Exhibit D
Case 2:20-cv-11659-GAD-DRG ECF No. 16-5, PageID.167 Filed 11/20/20 Page 2 of 13




              HUGUES’ FIRST WEBSITE
Case 2:20-cv-11659-GAD-DRG ECF No. 16-5, PageID.168 Filed 11/20/20 Page 3 of 13
Case 2:20-cv-11659-GAD-DRG ECF No. 16-5, PageID.169 Filed 11/20/20 Page 4 of 13
Case 2:20-cv-11659-GAD-DRG ECF No. 16-5, PageID.170 Filed 11/20/20 Page 5 of 13
Case 2:20-cv-11659-GAD-DRG ECF No. 16-5, PageID.171 Filed 11/20/20 Page 6 of 13
Case 2:20-cv-11659-GAD-DRG ECF No. 16-5, PageID.172 Filed 11/20/20 Page 7 of 13




            HUGUES’ SECOND WEBSITE
11/20/2020 Case    2:20-cv-11659-GAD-DRG ECF No. 16-5,
                                               About – TwinPageID.173
                                                            Flame TranscendenceFiled 11/20/20 Page 8 of 13




Twin Flame Transcendence

Life Takes You Unexpected Places, Love Brings You Home



About



Who am I?

                                              Hello! My name is Arcelia Francis, and it is my pleasure to
                                              introduce myself to you. Let me start out by saying that I
                                              am a Coach and a healer. My purpose here on Earth is to
                                              bring people back into alignment with their true identities
                                              so they can live to their highest potential. At a very young
                                              age, I struggled with being raised into an identity that did
                                              not reﬂect the truth of who I was. I am a transgender
                                              woman, and I was assigned male at birth by society. All
                                              my life I struggled with balancing self-acceptance and
                                              society’s expectations of who I should be, which nursed a
                                              rather tumultuous emotional state that I carried all
                                              throughout my life. I went through immense pain and I
   A beautiful summer’s day in Upstate New    thought the challenges were insurmountable, until I came
                      York.                   across the work of my spiritual teachers Jeff and Shaleia
                                              Ayan. I was taught by them how to heal my pain, and to
                                              more importantly love myself for who I was as a woman,
regardless of how society felt about my choice to transition. Upon mastering self love, miracles
manifested into my life almost immediately, and I even noticed people’s perspectives about me changing
for the better as I healed the way I viewed myself.

I wish to bring this work to you and utilize my mastery of this teaching to help you get to where I am
right now with self love, conﬁdence, and success. I can proudly say that I am the most conﬁdent woman
when I walk into a room, and no one argues about my capabilities now that I’ve taken my life back from
the threshold of fear. As a coach, I will bring you into alignment with your truth and teach you how to
pave the way into your perfect life and move you through any obstacles you believe are preventing you



https://twinﬂametranscendence.wordpress.com/about/                                                           1/2
11/20/2020 Case
             2:20-cv-11659-GAD-DRG ECF No.        16-5,
                                                About – TwinPageID.174
                                                             Flame TranscendenceFiled 11/20/20 Page 9 of 13

from claiming your success. I will show you just how powerful you are in creating your reality with the
power of self love and acceptance, nothing will be able to stop you from manifesting your dreams once
you learn this teaching.




https://twinﬂametranscendence.wordpress.com/about/                                                        2/2
11/20/2020Case    2:20-cv-11659-GAD-DRG ECF No. 16-5,
                                             Coaching    PageID.175
                                                      – Twin                 Filed 11/20/20 Page 10 of 13
                                                             Flame Transcendence




Twin Flame Transcendence

Life Takes You Unexpected Places, Love Brings You Home



Coaching

85$ Coaching Session With Arcelia (Via Zoom)

In this coaching session we will work on whatever blocks you seem to be struggling with. I will address any
concerns you are having about your Twin Flame journey or even your Life Purpose journey. We work on your
deepest core blocks and guide you back into Union with your Beloved and resolve any conﬂicts around your path
and moving forward. We will speak on the Zoom webcam application. I recommend using the built-in recording
option if you wish to record our sessions together so you can watch them again later!



                  (https://app.acuityscheduling.com/schedule.php?
owner=16942945&appointmentType=8651141)

——————————————————————————————————————————————————-

333$ for 4 Coaching Sessions and 1 (30 Minute) Psychic Reading Session (Save 72$)

In this set of coaching sessions we will again work on all the blocks that you are experiencing in your Twin Flame
journey and/or Life Purpose journey. These sessions are malleable and your sessions can be scheduled at any
variable length of time that is appropriate for you. If you want to have one session a week we can approach it that
way. If you want to ﬁnish all four of your sessions in one week, check to see if that’s a possibility in the Acuity
schedule before purchasing. You will also have access to a single 30 minute Psychic Reading session that you can
schedule at any point in addition to your coaching sessions. We can use your sessions whenever you’d like
provided I can accommodate it in my schedule. Again, the Webcam platform Zoom will be what we use so you
have the option to record our sessions!



                  (https://app.acuityscheduling.com/catalog.php?
owner=16942945&action=addCart&clear=1&id=591008)

——————————————————————————————————————————————————-



Disclaimer


https://twinﬂametranscendence.wordpress.com/coaching/                                                            1/2
11/20/2020Case    2:20-cv-11659-GAD-DRG ECF No. 16-5,
                                             Coaching    PageID.176
                                                      – Twin                 Filed 11/20/20 Page 11 of 13
                                                             Flame Transcendence
  All sales are ﬁnal and non-refundable. All sessions are scheduled via Acuity Scheduling prior to your purchase.
 You may record any of our sessions with Zoom’s built in recording function if you’d like. If you wish to cancel or
 reschedule your appointment, please do so via Acuity Scheduling at least 24 hours before our scheduled session.
      Coaching Sessions are also never intended to, meant to, or ethically capable of replacing treatment from a
     registered medical professional or doctor. If you are struggling with suicidal thoughts or a life threatening
  situation or condition, please call the National Suicide Prevention Lifeline 1-800-273-8255 or call 911 emergency,
             or reach any comparable emergency help in your country if you are not in the United States.




https://twinﬂametranscendence.wordpress.com/coaching/                                                             2/2
11/20/2020Case   2:20-cv-11659-GAD-DRG ECF  No.Appointment
                                        Schedule 16-5, PageID.177             Filed 11/20/20 Page 12 of 13
                                                           with Twin Flame Transcendence




                                          Twin Flame Transcendence


            Choose Appointment                                         Your Info            Conﬁrmation

                                                                                                    Returning? Log in




 Please select any available time that works best for you!




      Coaching Session
      1 hour @ $85.00



 Set your time zone to continue:

     (GMT-5:00) Eastern Time

    Set time zone




                                                                                       (GMT-5:00) Eastern Time change




                                                                      Powered By




https://app.acuityscheduling.com/schedule.php?owner=16942945&appointmentType=8651141                                    1/1
11/20/2020Case     2:20-cv-11659-GAD-DRG ECF No.   16-5,– PageID.178
                                              Testimonials                     Filed 11/20/20 Page 13 of 13
                                                           Twin Flame Transcendence




Twin Flame Transcendence

Life Takes You Unexpected Places, Love Brings You Home



Testimonials

                      Gretel Marie, 26, WA

                      “There are times when the universe knocks on your door and presents you with gifts of insight – this is exactly how I
                      felt when having my cards ready by Arcelia. I was very impressed with her warmth and perception – Arcelia has a true
                      gift and connects incredibly well, not only with her cards, but with your souls energy as well. She paints a clear and
                      hopeful picture with a focus on healing and positive transformation. After all was said and done, I felt grounded and
                      refreshed; able to see my situation from a higher perspective… everything a tarot reading should be! <3”

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                            Buttercup, Miami, FL

                            Bodybuilding Champion, Spiritual Guru, Former Lawyer
                            #theshreddedguru



                      “Arcelia Francis is a ﬂipping FORCE of NATURE This DIVINE GODDESS speaks #TRUTH walks #TRUTH…she
                      ﬂipping is #TRUTH From compassion and with endless LOOOOVE her insights ..her Guidance and her
Superpowers take u straight from suffering onto the golden stairway to HEAVEN to say that i love u and admire u deeply darling
ARCELIA is the understatement of the century!”

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                            Alexandra Kristen Yoder

                            Atlanta, Georgia, US

                         I just had a session with Arcelia Francis (https://www.facebook.com/arcelia.francis.h?__tn__=%2CdK-R-
                         R&eid=ARA57uPMoC2PA96x876UY8_ElEtACxt2tV7FajWOe0F5aq9zXbDxwRJiiNTkfnHXBZ_gfNO4PWOkcEbS&
                         fref=mentions) and I am truly at a loss for words with how AMAZING she has been. We made some MAJOR
                         breakthroughs and the entire time it was just so fun and easy like chatting with a best friend. She really channeled
                         God with her amazing insights and provided the perfect feedback for the upsets that I was feeling. I never knew
that healing of this intensity could be this light and freeing and for the ﬁrst time I truly felt the meaning of “letting it be easy.” It really just
blew my mind how she just KNEW how to work through every single block I could present to be healed and the entire time she was just
SO loving and caring towards me. I wish I could write more but I am still processing everything that has just happened and I’m still
glowing from all of the immense amounts of healing. I so HIGHLY recommend booking a session with her because she is just so freaking
amazing! I feel the most amazing amount of conﬁdence now and love for myself that I never knew was possible!

Advertisements




https://twinﬂametranscendence.wordpress.com/testimonials/                                                                                         1/3
